Citation Nr: 0123723	
Decision Date: 09/28/01    Archive Date: 10/02/01

DOCKET NO.  00-24 429A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Boston, Massachusetts


THE ISSUE

Whether there was clear and unmistakable error (CUE) in a 
September 1949 RO rating decision that granted a 10 percent 
rating for residuals of a gunshot wound of the right shoulder 
and girdle.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Schlosser, Counsel



INTRODUCTION

The veteran had active military service from February 1942 to 
December 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2000 rating decision in which 
the RO determined that there was no CUE in the September 1949 
rating decision which assigned a single 10 percent rating for 
injury to Muscle Group IV under the provisions of Diagnostic 
Code 5304.  

In a July 2001 decision by the Decision Review Officer at the 
RO, service connection was granted for bilateral 
sensorineural hearing loss, rated 10 percent disabling, and 
bilateral tinnitus, rated 10 percent disabling.  The veteran 
did not appeal for higher ratings for these disorders and 
they are not before the Board for consideration at this time.  


FINDINGS OF FACT

1.  The evidence before the rating board in September 1949 
revealed that the veteran had sustained a through and through 
gunshot wound of Muscle Groups III and IV of the right 
shoulder girdle, with muscle damage.  

2.  The evidence before the rating board in September 1949 
revealed moderate injury to Muscle Groups III and IV of the 
right shoulder girdle.  

3.  The RO decision in September 1949 to assign a 10 percent 
rating based on moderate injury of only Muscle Group IV on 
the right was completely inconsistent with and was completely 
unsupported by the evidence then of record.  



CONCLUSIONS OF LAW

1.  The September 1949 RO rating decision that granted a 10 
percent rating for residuals of a gunshot wound of the right 
shoulder girdle was clearly and unmistakably erroneous.  
Veterans Regulation No. 2(a), pt. II, Paragraph III; 
Department of Veterans Affairs Regulations 1008 and 1009; 
effective January 25, 1936, to December 31, 1957.  

2.  A 30 percent rating is warranted for residuals of a 
gunshot wound of the right shoulder girdle in lieu of the 10 
percent rating assigned by the RO in the September 1949 
rating action.  Veterans Regulation No. 3(a), Schedule for 
Rating Disabilities, 1945 edition, Regulatory Note under 
Muscle Injuries heading, pages 44 and 45; Musculoskeletal 
System Paragraph 16(1), Page 17; Diagnostic Codes 5303, 5304 
(as in effect in 1949).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

A review of the veteran's service medical records reveals 
that he was wounded in action in September 1944. The wound 
was described as a perforating wound to the right shoulder 
with no fracture of the shoulder or foreign body in the 
shoulder joint.  The point of entrance was in the anterior 
aspect of the right shoulder and the exit point was in the 
posterior of the right shoulder.  The wound was debrided.  
The veteran was treated with antibiotics and evacuated to 
another hospital for further treatment.  The service medical 
records reference in two places in September 1944 that the 
deltoid muscle was injured.  The veteran remained under 
treatment until October 20, 1944.  On examination prior to 
discharge from service, scars of the right shoulder were 
described.  It was noted that the veteran spent six weeks in 
the hospital for treatment of the right shoulder injury.  


On VA examination in August 1949, the veteran was noted to 
have a history of gunshot wound to the right shoulder in 
service.  The examiner noted an entrance scar 1/2 inch in 
length in the region of the right acromioclavicular joint.  
He also described a scar in the "posterior aspect of the 
right upper chest" representing the wound of exit.  The 
scars were reported to be well-healed, nontender and 
nonadherent.  There was no limitation of motion of the right 
shoulder and no complaint of pain on motion.  The veteran 
complained of feeling weak in his right arm.  

Evidence in the claims folder indicates that the veteran is 
right handed.  

In a September 1949 rating decision, the RO granted service 
connection for residuals of a gunshot wound to the "right 
shoulder and right back" and assigned a 10 percent 
disability rating under the provisions of Diagnostic Code 
5304 pertaining to injury to Muscle Group IV in the 1945 
Schedule for Rating Disabilities.  


II.  Analysis

Applicable regulations provide that previous determinations 
which are final and binding, including decisions concerning 
disability evaluations, will be accepted as correct in the 
absence of clear and unmistakable error.  Where evidence 
establishes such error, the prior decision will be reversed 
or amended.  38 C.F.R. § 3.105(a) (2000).  In 1949, the 
applicable regulatory provisions were contained in Veterans 
Regulation No. 2(a), pt. II, Paragraph III; Department of 
Veterans Affairs Regulations 1008 and 1009; effective January 
25, 1936, to December 31, 1957.  

The United States Court of Appeals for Veterans Claims 
(Court) has established a three-pronged test to determine 
whether CUE is present in a prior determination.  The 
criteria are: (1) either the correct facts, as they were 
known at the time, were not before the adjudicator (i.e., 
there must be more than a simple disagreement as to how the 
facts were weighed or evaluated) or the statutory or 
regulatory provisions 

extant at the time were incorrectly applied; (2) the error 
must be undebatable and of the sort which, had it not been 
made, would have manifestly changed the outcome at the time 
it was made; and (3) a determination that there was CUE must 
be based on the record and law that existed at the time of 
the prior adjudication in question.  Russell v. Principi, 3 
Vet. App. 310, 313-14 (1992).  

The Court has also stated that CUE is a very specific and 
rare kind of "error." "It is the kind of error, of fact or 
of law, that when called to the attention of later reviewers 
compels the conclusion, to which reasonable minds could not 
differ, that the result would have been manifestly different 
but for the error.  Thus even where the premise of error is 
accepted, if it is not absolutely clear that a different 
result would have ensued, the error complained of cannot be, 
ipso facto, clear and unmistakable."  Fugo v. Brown, 6 Vet. 
App. 40, 43-44 (1993).  

The 1945 schedule for rating disabilities was promulgated on 
April 1, 1946.  Under the heading "The Musculoskeletal 
System" in numbered paragraph 16, subparagraph (1) on page 
17, it was provided that:

Muscle injuries in the same anatomical 
region, i.e., (a) shoulder girdle and 
arm, (b) forearm and hand, (c) pelvic 
girdle and thigh, (d) leg and foot, 
will not be combined, but instead, the 
rating for the major group affected 
will be elevated from moderate to 
moderately severe, or from moderately 
severe to severe, according to the 
severity of the aggregate impairment of 
function of the extremity.  

The regulatory note under the heading Muscle Injuries on 
pages 44 and 45 of the 1945 rating schedule provided that a 
through and through injury with muscle damage is always at 
least a moderate injury for each group of muscles injured.  



In September 1949, the criteria applicable to evaluating 
injuries to Muscle Groups III and IV (the intrinsic muscles 
of the shoulder girdle) were found under Diagnostic Codes 
5303 and 5304.  Under the provisions of Diagnostic Code 5303, 
moderate injury to Muscle Group III of either upper extremity 
was rated 20 percent disabling.  Moderate injury to Muscle 
Group IV of either upper extremity was evaluated at 10 
percent disabling.  Moderately severe injury to Muscle Group 
III of the major extremity was evaluated at 30 percent 
disabling.  Moderately severe injury to Muscle Group IV of 
the major extremity was evaluated 20 percent disabling.  

In the present case, the Board finds that the applicable 
regulations as they existed in September 1949 were 
incorrectly applied, in that the veteran's injury should have 
been rated as moderately severe under the principles 
pertaining to ratings for muscle injuries and the criteria 
for injury to Muscle Groups III and IV.  The medical evidence 
then of record clearly showed that the veteran had sustained 
a through and through wound to the right shoulder girdle 
musculature.  There was an entrance wound and an exit wound.  
The RO concluded that only Muscle Group IV was injured.  This 
was supported by the references to a posterior exit wound, 
further described on VA examination in August 1949 as an exit 
wound over the posterior right upper chest.  However, it is 
clear that there was also an anterior entrance wound, with 
the service medical records describing injury and weakness to 
the right deltoid muscle on two separate occasions in service 
in September 1944.  Accordingly, there was also an injury to 
Muscle Group III.  Under those facts and the existing 
regulations, there was at least moderate injury to Muscle 
Groups III and IV.  The two ratings for moderate injury to 
Muscle Groups III and IV should have been elevated to a 
single moderately severe rating of 30 percent under 
Diagnostic Code 5303.

Inasmuch as the RO failed to follow the provisions of the 
rating schedule and the principles pertaining to rating 
gunshot wound residuals, the error was undebatable, as 
neither the law nor the evidence was ambiguous.  Had the 
error not been made, the veteran would have received 
compensation at the 30 percent rate effective from 

March 1949.  Consequently, as it is clear that correct 
application of the rating schedule provisions would have 
resulted in a 30 percent rating, the Board concludes, that 
the September 1949 rating decision involved clear and 
unmistakable error.  Against this background, the Board 
grants a 30 percent rating for residuals of a gunshot wound 
to the right shoulder girdle, involving Muscle Groups III and 
IV, effective from March 1949.  


ORDER

The rating decision of September 1949 was clearly and 
unmistakably erroneous.  Accordingly a 30 percent rating is 
granted for residuals of a gunshot wound of the right 
shoulder girdle, effective March 29, 1949.  Award action 
based on this decision is subject to law and regulations 
governing the payment of monetary awards.  



		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals



 

